DETAILED ACTION
	The response filed March 15, 2022 has been entered. Claims 1-15 and 21-24 are pending with claims 9-15 withdrawn from consideration.

Claim Objections
The previous claim objections have been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gearhart et al. (“Gearhart”, WO 2010/056372 A1) in view of Hawkins (US 3,135,648).
Regarding claims 1, 3, 4, Gearhart discloses a fire retardant mat (i.e. substrate) comprising a fiber component comprising natural fibers (i.e. cellulosic fibers) treated with fire retardant and mixed with binder ([0008],[0009]). Gearhart teaches adhering a fiberglass facing scrim and scrim coating to the mat ([0015]). 
Further regarding claim 1 and with regard to claims 5, 6, 21 and 22, Gearhart teaches the fiberglass scrim is bound with a flame retarded polymeric binder ([0015]). Gearhart does not expressly teach the adhesive comprises a gel-forming film-forming polymer in an amount of 4 to 13 g/m2. 
However, Hawkins discloses a polyvinyl alcohol adhesive that can be used with cellulosic articles (title) and teaches PVOH having a degree of hydrolysis of from about 80-95% or more (2:61-3:46). Hawkins teaches that degree of hydrolysis is related to viscosity (3:1-46). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the PVOH adhesive of Hawkins in combination with Gearhart since it is useful with cellulosic materials. Furthermore, determining the degree of hydrolysis would be a matter of design choice as Hawkins teaches degree of hydrolysis is directly related to viscosity.
The references do not expressly teach the adhesive is present in an amount that ranges from 4 to 13 g/m2. However, determining the amount of adhesive to use is considered to be within the level of ordinary skill in the art.
As to claim 2, Gearhart teaches preferred mat density is about 4 to about 8 lb/ft3([0013]), which is within the claimed range. (40kg/m3=2.497lb/ft3; 190kg/m3=11.8613lb/ft3)
As to claim 7, Gearhart teaches a fiberglass scrim ([0015]) but does not expressly state it is nonwoven. However, nonwoven forms of fiberglass are well known.
As to claim 8, Gearhart does not expressly teach the porosity. However, Gearhart appreciates the air-flow permeability and the allowance of sound to enter and to be absorbed in the structure ([0016]). One of ordinary skill in the art would appreciate that airflow and sound absorbance would directly be related to porosity and that a skilled artisan would be able to determine optimum air flow and sound absorbance by controlling porosity.
As to claim 23, Gearhart teaches the air flow resistance of the scrim is 40 MKS Rayls ([0015]).
As to claim 24, Gearhart does not expressly teach pull strength. However, there would be a reasonable expectation that the pull strength would be substantially similar as the compositions are substantially similar. See MPEP 2144.09.

Response to Arguments
Applicant's arguments have been fully considered but are not found persuasive.
Applicant argues that Applicant have discovered surprising and unexpected results when using the claimed building panel. Applicant cites Table 1 of the specification. However, Table 1 cites both a wet-state and dry-state adhesive and compares data points which vary “Scrim Applied.” Furthermore, there are not enough data points to show that a certain result is unexpected within a specific range. Therefore, Applicant’s arguments are not found persuasive.
As to claim 23 (now claim 24), there would be a reasonable expectation that the pull strength would be substantially similar as the compositions are substantially similar. See MPEP 2144.09.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746